Name: Commission Implementing Regulation (EU) 2016/473 of 31 March 2016 amending for the 244th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: European construction;  international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 1.4.2016 EN Official Journal of the European Union L 85/30 COMMISSION IMPLEMENTING REGULATION (EU) 2016/473 of 31 March 2016 amending for the 244th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 March 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry shall be added under the heading Natural persons: Nayef Salam Muhammad Ujaym Al-Hababi (alias (a) Nayf Salam Muhammad Ujaym al-Hababi, (b) Faruq al-Qahtani, (c) Faruq al-Qatari, (d) Farouq al-Qahtani al Qatari, (e) Sheikh Farooq al-Qahtani, (f) Shaykh Imran Farouk, (g) Sheikh Faroq al-Qatari). Date of birth: (a) 1981, (b) Approximately 1980. Place of birth: Saudi Arabia. Nationality: (a) Saudi Arabia, (b) Qatar. Passport No: 592667 (Qatari passport issued on 3 May 2007). Address: Afghanistan (since 2009). Date of designation referred to in Article 7d(2)(i): 28.3.2016..